Citation Nr: 9909102	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-13 493 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUE

Whether the Regional Office committed clear and unmistakable error in its 
August 1995 rating decision setting the effective date of April 4, 1994 for 
an increased evaluation for the veteran's service-connected schizophrenic 
disorder, residual type with depressive features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



REMAND

The veteran had active service from November 1967 to August 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a 
February 1997 rating decision by San Juan, Puerto, Rico Department of 
Veterans Affairs (VA) Regional Office (RO), which determined that the 
veteran is not entitled to an effective date prior to April 4, 1994, the 
date of receipt of his claim, for total schedular evaluation for his 
service-connected schizophrenic disorder.  

The Board notes that the veteran has phrased the issue as whether there is 
clear and unmistakable error ("CUE") in the prior rating decisions that 
denied his claim for an increased evaluation.  

The Board further notes that the veteran, in written statement dated 
January 1997, specifically alleges that there was no factual basis for the 
prior decisions, specifically noting that all VA medical examiners had 
found him to be permanently and totally disabled.  This is not an 
allegation of an improper weighing.  Rather, it is an allegation that there 
was no negative evidence.  The RO has failed to address the veteran's CUE 
contention.  Nor has the RO addressed any of the relevant evidence with 
regard to same.  The Board directs the RO's attention to the medical 
findings of the VA examination reports dated in 1977, September 1982, June 
1984, and July 1986,  

Under the circumstances, the Board finds that the RO should have an 
opportunity to address the specific allegation of error.  Thus the case is 
REMANDED for the following action:

The RO shall prepare a rating decision that addresses 
the veteran's specific allegation that there was no 
evidentiary basis to support the decisions reached in 
the prior rating decisions.  Thereafter an SSOC shall 
be issued.

Thereafter, the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this case.  The 
veteran is free to submit additional evidence and argument. 

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1997) (Historical and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).





- 3 -


